Citation Nr: 1516714	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  09-32 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.  

2.  Entitlement to service connection for pseudofolliculitis barbae (PFB).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to August 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Atlanta, Georgia, and that RO certified this appeal to the Board in November 2010.  

This matter was previously remanded by the Board in March 2014.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1.  The Veteran's diagnosed gastrointestinal disorders, including hiatal hernia and gastroesophageal reflux disease (GERD), did not have onset during active service, did not manifest until years after active service, and are not etiologically related to active service.  

2.  The Veteran's diagnosed pseudofolliculitis barbae (PFB) did not have onset during active service, did not manifest until years after active service, and is not etiologically related to active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2014).  

2.  The criteria for service connection for pseudofolliculitis barbae (PFB) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's service connection claims in a letter sent to the Veteran in January 2006.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, and associated all such records with the claims file.  

Following the March 2014 Board remand, and as directed, VA obtained recent VA treatment records and the Veteran was afforded VA examinations regarding his claims on appeal in May 2014.  The Board finds that the examinations and opinions are adequate to decide the claims discussed herein.  The VA opinions rendered, discussed further below, are based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's claims file and medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, given the development discussed, the Board finds there has been substantial compliance with prior remand directives, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Gastrointestinal Disorder & Pseudofolliculitis Barbae

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Additionally, service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2014).  

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

In this case, the Veteran's service personnel records confirm his service during the Persian Gulf War in the Southwest Asia Theater of operations.  Accordingly, the Board finds that the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.  

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i)(A)-(B).  The regulation clarifies that functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome (IBS), functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  Id.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Id.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptoms onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Id.  

With claims based on 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records contain positive findings regarding the Veteran's skin and digestive tract.  In June 1983, the Veteran complained of facial dryness and bumps, and he was diagnosed with acne.  In October 1983, he complained of abdominal pain and was diagnosed with mild gastritis.  In November 1985, he complained of a genital rash.  In January 1986, he complained of abdominal cramps and was again diagnosed with gastritis.  In March 1989, he complained of a rash on his neck and back which was assessed as tinea cruris.  Finally, in July 1989, he complained of a blister on his left forearm, which was assessed as bullae.  

Post-service VA and private treatment records also document complaints and diagnoses related to the Veteran's skin and digestive tract.  In 2000, the Veteran complained of abdominal pain and was diagnosed with gastritis.  In November 2001, he complained of genital itching and was diagnosed with tinea cruris.  In June 2002, he was assessed with probable gastroesophageal reflux disease (GERD).  In September 2002, he again complained of abdominal pain and in October 2002, he was afforded an upper gastrointestinal endoscopy which revealed an old healed ulcer and a hiatal hernia; he was subsequently diagnosed with GERD and hiatal hernia.  In November 2004, he complained of gastric discomfort every seven to eight months with a history of reflux, and he was prescribed Prilosec.  In January 2005, he complained of nausea and vomiting and was diagnosed with gastritis, hiatal hernia, and reflux.  In August 2005, the Veteran complained of a rash on the back of his neck following a barber visit; this was assessed as tinea cruris.  In May 2006, he reported a history of razor bumps for twenty-five years after shaving in the military; he was diagnosed with pseudofolliculitis barbae (PFB).  

The Veteran asserts that his GERD/hiatal hernia are related to his in-service treatment for gastritis and that his PFB is related to his in-service treatment for rashes and facial acne.  

The Veteran was afforded VA examinations regarding skin conditions, esophageal conditions, and stomach/duodenal conditions in May 2014.  The examiner reviewed the Veteran's claims file and medical history, and conducted a comprehensive physical examination regarding the claimed conditions.  

The examiner noted a diagnosis of PFB in 2006 and concluded that the Veteran's PFB was unrelated to his in-service acne.  He stated that acne is not similar or causally related to PFB; rather, acne is caused by a bacterial infection mixed with oil in the skin, while PFB is a very common condition given the hair follicle characteristics of the Veteran's ethnic group.  

The examiner noted diagnosis of GERD, hiatal hernia, and a healed gastric ulcer in 2002, but opined that the Veteran's GERD and hiatal hernia were not caused by any diagnosed condition during the Veteran's active service.  He noted that the conditions were first diagnosed in 2002, and the record did not support that the Veteran had the same conditions during active service.  He stated that the Veteran's report of regular alcohol consumption may contribute to his GERD and that the few episodes of documented abdominal pain during active service do not constitute gastritis.  

After giving full consideration to the medical and lay evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a gastrointestinal disorder and PFB.  Initially the Board notes that the Veteran has been diagnosed with specific conditions, including GERD/hiatal hernia and PFB.  Therefore, despite his status as a Persian Gulf veteran, presumptive service connection based upon a qualifying chronic disability is not warranted.  See 38 C.F.R. § 3.317.  

Additionally, while the Board acknowledges that the Veteran has current diagnoses of a gastrointestinal disorder and PFB, as well as documented in-service complaints related to his skin and gastrointestinal system, there is no competent evidence of a nexus between his current diagnoses and his active service.  

To the extent that the Veteran's lay statements allege a nexus between his current diagnoses and his active service, the Board notes that the Veteran is competent to describe his observable symptoms, including gastrointestinal discomfort and skin rashes.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to render a competent nexus opinion between his currently diagnosed conditions and his active service, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, to the extent that the Veteran's statements could be construed as a claim that he has experienced continuous gastrointestinal or skin symptoms since active service, the Board finds that such statements are competent insofar as they identify an observable occurrence; however, they are not competent to identify or diagnose a gastrointestinal or skin disorder.  See id.  Indeed, the first competent evidence of a diagnosed gastrointestinal disorder is in 2002, and the first competent evidence of a diagnosis of PFB is in 2006.  

In sum, the most probative and competent evidence of record is the May 2014 VA examiner's opinions which document that the Veteran's current diagnoses of GERD/hiatal hernia and PFB were not incurred during active service and there is no nexus to his noted in-service complaints.  In the absence of such evidence, the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for a gastrointestinal condition and PFB.  There is no reasonable doubt to be resolved and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  



ORDER

Service connection for a gastrointestinal disorder is denied.  

Service connection for pseudofolliculitis barbae (PFB) is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


